Case 1:20-cv-20633-RNS Document 32 Entered on FLSD Docket 05/05/2020 Page 1 of 1


                            United States District Court
                                      for the
                            Southern District of Florida
 Jose Casaudoumecq, Plaintiff,          )
                                        )
 v.                                     )
                                        ) Civil Action No. 20-20633-Civ-Scola
 National Specialty Insurance           )
 Company, Defendant.                    )

                                Order Denying Motion
        In this case, Plaintiff Jose Casaudoumecq complains Defendant National
 Specialty Insurance Company failed to honor the terms of an insurance contract
 when it denied Casaudoumecq’s claims for damages to his home caused by
 Hurricane Irma. Currently before the Court is a motion Casaudoumecq’s former
 counsel, Font & Nelson, filed, on its own behalf, seeking remand of this case back
 to state court, a stay, and sanctions. (Font’s Mot., ECF No. 13.) National Specialty
 has responded in opposition, arguing that Font & Nelson lacks standing to
 pursue the relief it seeks and that the motion, in any event, is meritless. (Def.’s
 Rep., ECF No. 14.) Font & Nelson did not file a reply. After careful review, the
 Court agrees with National Specialty that Font & Nelson lacks standing to seek
 remand and therefore denies its motion (ECF No. 14).
        Font & Nelson has not set forth any basis to support its standing to seek
 remand in this case on its own behalf. The “irreducible constitutional minimum”
 of standing under Article III consists of three elements: (1) suffering an actual or
 imminent injury, or a concrete “invasion of a legally protected interest”; (2) an
 injury caused by the defendant’s complained-of actions; and (3) an injury or
 threat of injury that is likely redressable by a favorable court decision. Lujan v.
 Defenders of Wildlife, 504 U.S. 555, 560–61 (1992); see also Hollywood Mobile
 Estates Ltd. v. Seminole Tribe of Fla., 641 F.3d 1259, 1265 (11th Cir. 2011)
 (stating same). Here, the firm is not the Plaintiff in this action and has not shown
 that it will itself suffer either an injury or the invasion of a legally protected
 interest if the Court does not remand this case. Font & Nelson, therefore is simply
 not entitled, acting on its own behalf, to the relief it seeks. Because the Court
 denies the motion for remand, it also denies Font & Nelson’s request for
 sanctions. Lastly, Font & Nelson’s request for a stay is denied as moot. (See
 Order, ECF No. 20.)
       Done and ordered, at Miami, Florida, on April 5, 2020.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
